o- 78




OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
                Erto        be        appointed   Cornrty Judge ln the            ovwt
                        N                  three conzidollZooar8saw fit            to
                ew~t        him?
                     l(2) In the event that the present four
                oouaty anmls8lonoro appolntcd wmeone to iilL
                the ~aaea~y 00~ oxistlug in the offlao or
                County Judge of IfaehlngtonCounty,au4 suOb
                perwa     w2wted endduly quallflesl8teruo-
                            w
                cldcs     we
                          $0 aontlnuebold+ the o?rlsc,but
                prior to hle reslgnatlona8 County Judge w pp-
                pointed to fill the TwanC~ arootedw the
                death OS the orlglnal lmabent., one ot the Com-
                mimionera  should roslgq  his reislgnatloa
                                                         be ae-
                septod      and his          succeswr     be appointed      by the
                &xl@ and dul7 qualiff so7 Par a period of rlxt7
                clap, and then 8hen such first 8ppelntee ta till
                the rocancy of the 0PSiee of wuaty judge rerlgne,
                could the Uhm.lssloners Court aocept hls rcslma-
                tlun, md ia turn appoint tho fomor Cmmissicner
                mc had resIgned about sixty da78 or more, reslg-
                mtiun ooocptad mnd the euocc13mr had qualiric$
                to LY)T fill the racancy CrOated in the 0fflce of
                County JudgeF

        Artic2e2388# tmim3a civil statuter,rohting to
wdssioncr~~ court% their duties and porerst protidoat
                    Vhhs courtshsllhsreport3r to tlllrseaa-
                ai Aa the 0PPioeoh wuat;l judge,oouat7
                olerk, 8herlff,countyattorney, wuaty  treae-
                urq  auuaty sunofore wuatj hide lasgecter,
                atme8wr or taxes, collector of taxo* jumtl~ee
                of .the poaoc, constables and count7 wperlntea-
                dent o? pub110 iastractlon~ Such taaaaoier
                shall be fillad by                awaJorlt7 vote of the mem-
                hers or maoidcourt prewnt aad                      mtln&      and the
                perwa ohown shall held oRloe                        until    the next
                gcaeralelootion. (Acts 10zSn 40th Leg-, 1st
                C* 8.8 p* 248r oh, 00.).
          We wote full7 upon the gtestlona hero oonaemed la
our opinion xumber 0410, dntod Yamh 1% S2L93BI    adf?reesed to
I,. L. stool%, Those (i. P01lard and airs* We & Potter, and
sin00 you hato a cop7 of that OphlOa, It would be useless
fur   Ug   to    rCpO8t         tb0     IWBOnS     fir   oUr   holdingS     anb   th0    f&Utharb
tioe cited h             support of the same*
.-     -.




              Wxmano+flcla2                 bodJi5 elothodrlth thepoWar
     pnd dut~otdeelg.natin: theporecn to fill a racspqln
     public otfloo, etmng and controllingprinolpleeei publle
     policy forbid ouch board or body from fllllngetg WXSX;~
     bl the appointmut oi one of Its own umbors.
     hsre rrlth grcatunenhit~  throu&hout tho orrImtrydeclared
     that 011 cfPioer5 ah0 hare the iappointing poocw ckro die-
     qu5lifiedior *pointmat to the ofeleee to which the7 ma7
     oppoin**
                                               .
             &U%lds la, sect10alT# conetltli~c~of ?&      mada:
                        •~li0rnoer5~1thiu      this stat0ehab22
              watinue         to porfone tho dutiesor their of-
              ?$unn;             tholr euowswre shall be mflf

              Anpolated out in luridopinion310.0430~ under tam
     above wnetitutionelpro~lolon, the rule ln lcxae 15 that an
     ofPlccr*srcslgatlon is not ePlPectlr0  until hi8 eucweeor
     f&Kklif
           ie5.  To this rula thcro arc certela osccytfone, euc.h
     as -in state v. valentine, 1::s S. ilo 3007, and l&m? v. State,
     301 L !%.QSt3,but the C3Se \rilieh YCU 5Ubit    fo US a055 ZtOt
     Sal1 althin an7.idb cx8l?ptlon..
              Artio1e3341, Rnleed Clrll stotuteet                        pmvldcet
                   Din came of vawnc~ la the offlae o?
              cc5ml55ion5r, rJ.bc wllaty 1  ehallappolut
              501~8suitable porwn living  2 tho proeinct
              rbore euch racano~ oecure,                  to eervo ae cm-
              nleeionorfor euoh prooimt until the next
              p;eaerm2e2eeti.w.(itote.
                                     18789p. 81; Go L*
              tol, 8r p. 887.)'
              mer         the above eta&to           it   cloarlr   appear8 that the
     ~~onere'                                Tlth the &lty OS fIlllag
                          wurt 15 now ahlhrgecl
     by appointment tlw r8aa.u~ la the wuritr $11~0~8 offlco.                         Un-
     dep &b 1% 60~ 27, of the wnetltutlon, the camleeloner
     ehom you mention met bono until hi8 eueecewr quallPle8.
     sinoe no one le tiuthorlsed
                               to appointhi8 eucceawr oreapt
     &he wunty fw              thetC4Wag        in   th~tOfflCOmU5tbbs        fill&
     before the aomulseloneroaa effeetuata  hi5 reel~gnatlon~ It
     follo~e that your first question nust neeeeafwil~ be an~ored
     in tho ncgiltlrc.
                wo~hayewacluded that It would be improper for us
     to aaeoor your ecoand question.
nono~b20   Wshml   @itub   x8y 1% mxb       page 4




                                 Tourevery tml7
                            ATTOIumTGIMiIlAL
                                           OF TEXAS


                            B7     ~4Q-L
                                           G2ean R Lewis
                                               Assistant